                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                 Cr. No. 1:20-cr-06-PB-01
                                          )
CHRISTOPHER CANTWELL                      )
__________________________________________


                                 PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, a Superseding Indictment against the above-

named defendant having been filed in the above-entitled case on the 8th day of July, 2020.

       This 8th day of July, 2020.

                                                    SCOTT W. MURRAY
                                                    United States Attorney


                                                    By: /s/ John S. Davis
                                                       John S. Davis
                                                       Assistant U.S. Attorney


WARRANT ISSUED: ______________________
